DETAILED ACTION
This action is in reply to papers filed 4/28/2022. Claims 1-2 and 6-11 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190062711A1, Published 2/28/2019.

					Maintained Rejection(s)
Applicant’s arguments regarding the 103 (a) rejection of claims 1 and 6-9 as being unpatentable over Zhu et al. (PgPub US20130097717A1, Published 4/18/2013), Kim et al. (PgPub US20120128655A1, Published 5/24/2012) and Chakravarty et al. (Circulation. 2009; 120:S836) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant’s arguments regarding the 103 (a) rejection of claim 2 as being unpatentable over Zhu et al. (PgPub US20130097717A1, Published 4/18/2013), Kim et al. (PgPub US20120128655A1, Published 5/24/2012) and Chakravarty et al. (Circulation. 2009; 120:S836) as applied to claims 1 and 6-9 above, and further in view of Edenhofer et al. (PgPub US20130288306A1, Published 10/31/2013) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant’s arguments regarding the 103 (a) rejection of claims 10-11 as being unpatentable over Zhu et al. (PgPub US20130097717A1, Published 4/18/2013), Kim et al. (PgPub US20120128655A1, Published 5/24/2012) and Chakravarty et al. (Circulation. 2009; 120:S836) as applied to claims 1 and 6-9 above, and further in view Smith et al. (U.S. Patent 5654176A, Published 8/5/1997) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection.


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claims 1 and 6-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (PgPub US20130097717A1, Published 4/18/2013), Kim et al. (PgPub US20120128655A1, Published 5/24/2012) and Chakravarty et al. (Circulation. 2009; 120:S836). Although maintained, the rejection has been copied below for Applicant’s convenience. 

Regarding claim 1, in-part, Zhu et al. teach a pharmaceutical composition comprising a transducible material comprising an effector domain (see claim 30 of Zhu), wherein the effector domain comprises Oct4, Sox2, Gata4, Mef2c, and Tbx5 proteins (Pg. 3, para. 43 ‘Embodiment 11’) and wherein said transducible reprograms cardiac fibroblasts into cardiac stem cells (Abstract; Pg. 9-10,para. 84). Zhu notes that any one of the polypeptides can be phosphorylated (as in claim 6, in-part) (Pg. 4, para. 47). Zhu further adds that the transducible material further comprises a transduction domain that is capable of facilitating the entry of the transducible material into a biological sample (e.g., a cell) (Pg. 4, para. 48). In one embodiment, Zhu teaches the transduction domain is a cationic peptide such as a cell penetrating peptide (as in claim 7 and claim 8) (Pg. 4, para. 49). Note that at Pg. 10, para. 93, Zhu teaches the transduction domain was fused (i.e. coupled) to the C-terminal of each of the four reprogramming factors. Zhu adds that an aspect of the present disclosure relates to a method of treating, preventing or reducing a disease or condition in a biological organism by administering a composition comprising a transducible material into the organism. Continuing, Zhu teaches that the treatment, prevention or reduction of a disease or condition is associated with the change or reprogramming of a biological sample (e.g., a cell, a tissue or an organ) in the organism (Pg. 9, para. 77). In one embodiment, Zhu teaches said disease or condition is myocardial infarction (Pg. 9, para. 82).

However, Zhu fails to teach the cationic peptide has a sequence consisting essentially of RRRRRRRRRKKKKKKKKK (as in claim 9). 
Before the effective filing date of the claimed invention, to help facilitate the delivery of a reprogramming factor protein into a cell and across the cell membrane, Kim teaches the reprogramming factor protein may be fused chemically or recombinantly, or otherwise associated with a cationic conjugate peptide (Pg. 6, para. 83). In one embodiment, Kim teaches the cationic conjugate peptide is a hybrid hetero-cell penetrating peptide comprising a string of contiguous lysine residues adjacent to a string of contiguous arginine residues. For instance, a hetero-cell penetrating peptide of the present invention may contain 9 lysine residues joined to 9 arginine residues (Pg. 7, para. 88-para. 90). Examiner would like to note that the teachings of Kim meets the R9-K9 (RRRRRRRRRKKKKKKKKK) cationic peptide limitation of claim 9 because the breadth of the recitation “a hetero-cell penetrating peptide of the present invention may contain 9 lysine residues joined to 9 arginine residues” embraces both R9-K9 and K9-R9. That is, no specific orientation of lysine residues and arginine residues is imported into the term ‘joined.’
However, none of Zhu et al. or Kim et al. teach an exogenous Tβ4 protein (as further in claim 1 and as further in claim 6, in-part).
Before the effective filing date, Chakravarty et al. taught that the benefits of cardiosphere-derived cardiac stem cell (CDC) therapy appear to be limited by poor cell survival in the post-ischemic environment. Thymosin β4 (Tβ4), a ubiquitous cell protein, promotes cardioprotection by its prosurvival, anti-inflammatory and proangiogenic effects. Chakravarty and colleagues hypothesized that coadministration of Tβ4 with CDCs can improve functional outcomes by enhanced cardioprotection and promotion of angiogenesis. To this end, CDCs were cultured from human cardiac biopsies and pretreated in Tβ4 (10 μg/mL) (as further in claim 1 and as further in claim 6) overnight. On Western blot, Akt phosphorylation was upregulated in Tβ4 treated CDCs. Tβ4 increased CDC Boyden chamber migration by 1.5–1.8 times (p<0.05) in a concentration-dependent manner (maximum effect at 10 μg/mL). The total length of capillary-like tubules formed in matrigel was significantly increased in Tβ4-treated cells vs. controls (p<0.05, Fig b). Immediately after inducing myocardial infarction (MI) by LAD ligation in immunosuppressed mice, intracardiac injections of 105 CDCs, Tβ4-pretreated 105 CDCs resuspended in Tβ4, Tβ4 only or PBS only were performed. On echocardiography, baseline ejection fraction (EF) and fractional area change (FAC) were similar in all groups; however, at 3 weeks, EF and FAC were preserved in Tβ4-pretreated CDC group, while both decreased significantly in the 3 control groups (p<0.05, Fig c). In conclusion, Chakravarty teaches Tβ4 modifies the cellular environment, resulting in enhanced CDC-mediated improvement in cardiac function, possibly through upregulation of proangiogenic pathways, providing a potential avenue for improving cardiac stem cell therapy outcomes.(see Entire Abstract of Chakravarty)
When taken with the teachings of Zhu et al., wherein Zhu teaches a method of treating a myocardial infarction in a biological organism by administering a composition comprising Oct4, Sox2, Gata4, Mef2c, and Tbx5 proteins, covalently linked with a cell penetrating peptide, wherein said administering results in the reprogramming of cardiac fibroblasts into cardiac stem cells and thereby treating a myocardial infarction, one of ordinary skill in the art would have found it prima facie obvious to include an exogenous Tβ4 protein in the composition of Zhu et al. The skilled artisan would have found such inclusion prima facie obvious because Chakravarty teaches, in the co-administration of Tβ4 and cardiac stem cells to an animal model of myocardial infarction, Tβ4 modified the cellular environment of the model resulting in enhanced cardiac stem cell-mediated improvement in cardiac function. Thus, for the purposes of enhancing the treatment of a myocardial infarction in an organism, one of ordinary skill in the art would have found it prima facie to administer a composition comprising Oct4, Sox2, Gata4, Mef2c, Tbx5, and Tβ4 proteins, covalently linked with a cell penetrating peptide, into the affected area, for the purposes of reprogramming cardiac fibroblasts into cardiac stem cells. 
And although Zhu taught phosphorylation of any of polypeptides administered, one of ordinary skill in the art would have found it prima facie to phosphorylate Tβ4 because Chakravarty specifically teaches thymosin Beta-4 (Tβ4) enhanced cardiosphere-derived cardiac stem cell (cdc)-mediated cardioprotection via akt phosphorylation. Thus, phosphorylation of Tβ4 prior to administration would been prima facie obvious. 
 Additionally, one of skill in the art would have found it prima facie obvious to substitute the generic cell penetrating peptide of Zhu et al. for the hybrid hetero-cell penetrating peptide comprising a string of contiguous lysine residues adjacent to a string of contiguous arginine residues of Kim because Kim teaches such a hybrid cell penetrating peptide is capable of delivering a reprogramming factor protein into a cell and across the cell membrane. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 2
Claim 2 remains rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (PgPub US20130097717A1, Published 4/18/2013), Kim et al. (PgPub US20120128655A1, Published 5/24/2012) and Chakravarty et al. (Circulation. 2009; 120:S836), as applied to claims 1 and 6-9 above, and further in view of Edenhofer et al. (PgPub US20130288306A1, Published 10/31/2013). Although maintained, the rejection has been copied below for Applicant’s convenience.

The teachings of Zhu et al., Kim et al. and Chakravarty et al. are relied upon as detailed above. However, none of the aforementioned references teach a linker between any two of the exogenous Tβ4, Oct4 and Sox2 (as in claim 2).
Before the effective filing date of the claimed invention, Edenhofer et al. taught a fusion protein for the purposes of reprogramming a cell (Abstract). Edenhofer teaches the fusion protein comprises linkers between the proteins comprised in the fusion protein (as in claim 2) (Pg. 6, para. 80).
When taken with the teachings of Zhu et al., Kim et al. and Chakravarty et al., one of ordinary skill in the art would have found it prima facie obvious to include a linker in between any two of two of the exogenous Oct4, Sox2, Gata4, Mef2c,Tbx5 and Tβ4 with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Edenhofer provides the steps for making such a modification. Moreover, the skilled artisan would have found it obvious to include a linker between any two of the exogenous proteins because it is well known in the art that linkers provide stability between two adjacent proteins. 
Thus, in view of the cited art, the modification would have been prima facie obvious. 


Prior Art Rejection 3
Claims 10-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (PgPub US20130097717A1, Published 4/18/2013), Kim et al. (PgPub US20120128655A1, Published 5/24/2012) and  Chakravarty et al. (Circulation. 2009; 120:S836) as applied to claims 1 and 6-9 above, and further in view of Smith et al. (U.S. Patent 5654176A, Published 8/5/1997). Although maintained, the rejection has been copied below for Applicant’s convenience.

The teachings of Zhu et al., Kim et al. and Chakravarty et al. are relied upon as detailed above. However, none of the aforementioned references teach at least one of exogenous Tβ4, Oct4 and Sox2 is coupled to a nuclear targeting moiety (as in claim 10), wherein said moiety comprises glutathione-S-transferase (as in claim 11).
Before the effective filing date of the claimed invention, Smith taught a nucleotide sequence which codes for expression of a fusion protein in which a foreign protein or peptide is fused with the enzyme glutathione-S-transferase (as in claim 10 and claim 11) (Abstract). Continuing, Smith notes that the inclusion of the enzyme glutathione-S-transferase avoids several of the difficulties associated with known fusion proteins, such as solubility and the capability of being purified from bacterial lysates under non-denaturing conditions (Col. 2, lines 35-41). 
When taken with the teachings of Zhu et al., Kim et al. and Chakravarty et al., one of ordinary skill in the art would have found it prima facie obvious to couple the exogenous Oct4, Sox2, Gata4, Mef2c,Tbx5 and Tβ4 proteins to a nuclear targeting moiety, such as a moiety comprising glutathione-S-transferase with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Smith provides the steps for making such a modification. Moreover, the skilled artisan would have found it obvious to couple to at least two of the exogenous proteins to glutathione-S-transferase because Smith notes that the inclusion of the enzyme glutathione-S-transferase avoids several of the difficulties associated with known fusion proteins, such as solubility and the capability of being purified from bacterial lysates under non-denaturing conditions.
Thus, in view of the cited art, the modification would have been prima facie obvious. 


                                          Applicant’s Arguments/Response to Arguments 
Applicant argues: A review of Chakravarty shows that it teaches use of Tβ4 to treat cardiac tissue to improve viability of extant cardiac stem cells upon transplantation. The reference is entirely silent in regard to utility of Tβ4 in combination with other proteins, and is similarly silent in regard to any utility Tβ4 may have in regard to inducing a pluripotent state in differentiated cells (as described in the instant application). The Office provides reasoning directed to establishing a link between the purpose to which Tβ4 is used in Chakravarty and methods described in the instant application. The methods described in Chakravarty, however, utilize naturally occurring cardiac stem cells that are already in a pluripotent state. At best, Chakravarty merely states that Tβ4 exists and can be used to prepare cardiac tissue for a specified medical intervention.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Applicant’s argument that Chakravarty is silent with respect to (1) the utility of Tβ4 in combination with other proteins and (2) any utility Tβ4 may have in regard to inducing a pluripotent state in differentiated cells are misplaced. Absent evidence to the contrary, it is unclear why  Tβ4 would be unable to be combined with other proteins. With respect to (2), in the prior art rejection above, the Examiner does not utilize Tβ4 for a method of reprogramming.
 Indeed, as noted above Zhu teaches a method of treating a myocardial infarction in a biological organism by administering a composition comprising Oct4, Sox2, Gata4, Mef2c, and Tbx5 proteins, covalently linked with a cell penetrating peptide, wherein said administering results in the reprogramming of cardiac fibroblasts into cardiac stem cells and thereby treats a myocardial infarction. Chakravarty was cited as Chakravarty teaches, in the co-administration of Tβ4 and cardiac stem cells to an animal model of myocardial infarction, Tβ4 modified the cellular environment of the model resulting in enhanced cardiac stem cell-mediated improvement in cardiac function. Thus, one of ordinary skill in the art would have found it prima facie obvious to include an exogenous Tβ4 protein in the composition of Zhu et al. because Chakravarty teaches, in the co-administration of Tβ4 and cardiac stem cells to an animal model of myocardial infarction, Tβ4 modified the cellular environment of the model resulting in enhanced cardiac stem cell-mediated improvement in cardiac function.
Applicant’s argument that Chakravarty utilizes naturally occurring cardiac stem cells that are already in a pluripotent state is acknowledged. It is presumed that Applicant is arguing that the effect of exogenous Tβ4 on the non-pluripotent cardiac fibroblasts, as taught by Zhu, would be dissimilar to the effect of exogenous Tβ4 on pluripotent cardiac stem cells. This is not found persuasive because Chakravarty shows the effect (modification of the cellular environment) of exogenous Tβ4 is independent of cardiac stem cells. 
Indeed, in ‘Methods and Results’, Chakravarty teaches that immediately after inducing myocardial infarction (MI) by LAD ligation in immunosuppressed mice, intracardiac injections of 105 CDCs, Tβ4-pretreated 105 CDCs resuspended in Tβ4, Tβ4 only or PBS only was performed. As shown in the figure below, Chakravarty teaches baseline ejection fraction (EF) was similar in all groups; however, at 3 weeks, EF was preserved in TB4-pretreated CDC group, while EF decreased significantly in the 3 control groups. However, note that at 3 weeks the ejection fraction of Tβ4 did not decrease as significantly as that of PBS only.  This implies Tβ4, alone,  provided a therapeutic benefit to the myocardial infarction induced mice. 

    PNG
    media_image1.png
    497
    618
    media_image1.png
    Greyscale


Accordingly, there is a reasonable expectation that in a subject having a myocardial infarction, the administration of exogenous Tβ4 would modify the cellular environment such that the reprogramming of cardiac fibroblasts into cardiac stem cells can be enhanced and as a result of this reprogramming, the myocardial infarction in the subject is treated. MPEP 2143.02 (II) states that obviousness does not require absolute predictability, however, at least some degree of predictability is required. In this regard, Chakravarty teaches (1) cardiosphere-derived cardiac stem cell (CDC) therapy appear to be limited by poor cell survival in the post-ischemic environment and (2) administration of exogenous Tβ4, alone, is sufficient to modify the cellular environment in a myocardial infarction setting. 
Applicant argues: One may not resort to hindsight in order to show that an invention was obvious, but rather, must show a line of reasoning as to why the skilled artisan, confronted with the same problem as the inventor and with no knowledge of the claimed invention, would select the elements from the cited prior art references for combination in the manner claimed. Stryker Spine b. Biedermann Motech GmbH, 750 F.Supp.2d 107 (D.D.C. 2010). In this instance the Office has failed to provide the requisite convincing line of reasoning for why a person of ordinary skill in the art, when confronted with the problem of inducing a pluripotent state in a differentiated cell and with no knowledge of the composition of claim 1, would seek to combine the teachings of Chakravarty (which teaches preparation of cardiac tissue) with those of Zhu and Kim.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Per MPEP 2144 IV, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In this regard, instant Abstract recites that the present invention provides compositions and methods for inducing pluripotency in non-embryonic and/or somatic cells using exogenous Tβ4, exogenous Sox2, and exogenous Oct4. Examiner’s rationale is significantly different insofar as exogenous Tβ4 is not cited for reprogramming somatic cells. Rather, in a reprogramming composition (Oct4, Sox2, Gata4, Mef2c, and Tbx5 proteins) for reprogramming cardiac fibroblasts into cardiac stem cells in a subject with a myocardial infraction, exogenous Tβ4 is added to the composition to modify the cellular environment in which the reprogramming composition are administered into. Thus, Examiner’s reason to include exogenous Tβ4 is not the same as taught in the specification.  The reason to include Kim is noted above in para. 16. 
Applicant argues: The Applicant notes that claim 2 depends from claim 1 as currently amended, which as noted above is not obvious in view of Zhu. Kim, and/or Chakravarty. A review of Edenhofer shows that, in teaching fusion proteins incorporating linkers between functional peptides, it fails to cure the deficiencies of Zhu, Kim, and/or Chakravarty in this regard. Accordingly claim 2 is not obvious in view of Zhu, Kim, Chakravarty, and Edenhofer, either individually or in combination.
In Response: Applicant’s arguments with respect to Zhu et al., Chakravarty et al. and Kim et al. are addressed above. 
Applicant argues: In regard to claim 10, a review of Smith shows that it teaches bacterial fusion proteins that incorporate s peptide portion that acts to improve solubility and as a tag for subsequent affinity purification. The reference fails to teach or suggest incorporation of a nuclear targeting moiety. In point of fact, since bacteria lack nuclei Smith cannot be said to teach or suggest nuclear targeting. Accordingly, Smith cannot be said to teach or suggest to a person of ordinary skill a cure to the deficiencies of Zhu, Kim, and/or Chakravarty. In addition, a review of Smith shows that it fails to cure the deficiencies of Zhu, Kim, and/or Chakravarty in regard to claim 1, from which claim 10 depends. Accordingly claim 10 is not obvious in view of Zhu, Kim, Chakravarty, and Smith, either individually or in combination.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. While Applicant is correct in that Smith does not recite the phrase ‘nuclear targeting moiety,’ Smith does teach glutathione-S-transferase which is identified as a nuclear targeting moiety in Applicant’s own specification (see para. 18 of PgPub).  Per MPEP 2173.05, a fundamental principle contained in 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is that applicants are their own lexicographers. They can define in the claims what the inventor or a joint inventor regards as the invention essentially in whatever terms they choose so long as any special meaning assigned to a term is clearly set forth in the specification. In this regard, as previously admitted by Applicant (see Pg. 7 of 9/29/21 Remarks) , Smith teaches a glutathione-S-transferase and Applicant’s own specification teaches glutathione-S-transferase is a nuclear targeting moiety. It is further noted that the Examiner provided a rationale of why the inclusion of glutathione-S-transferase in the composition of Zhu in view of Kim and Chakravarty would have been prima facie obvious.
Applicant argues: Applicant argues the Office has similarly not provided a reasonable explanation why a person of ordinary skill would combine the teachings of Zhu as modified by Kim and Chakravarty with the teachings of Smith in considering the problem of nuclear targeting of peptides, as the teachings of Smith are directed to bacterial cells that do not have nuclei.
In Response: Applicant’s arguments have been fully considered, but are misplaced. This is because Smith specifically teaches the enzyme glutathione-S-transferase avoids several of the difficulties associated with known fusion proteins, wherein such problems include solubility and the ability to be purified from bacterial lysates under non-denaturing conditions. This is the notable because Zhu teaches the transducible material (which includes the reprogramming composition) further comprises a protein transduction domain (Pg. 4,para. 48). 
In a specific embodiment, Zhu teaches the protein transduction domain, poly-arginine, was fused respectively to the C-terminal of each reprogramming protein (Gata4, Mef2c, and Tbx 5) through a linker to form His6-Gata4-11R, His6-Mef2c-11R and His6-Tbx 5-11R (Pg. 10-11, para. 93- ‘1.a. Preparation of Transducible Material Oct4-11R, Sox2-11R, Klf4-11R, and cMyc-11R’). Smith further teaches these poly-arginine fused proteins were expressed in E. Coli (a bacterial cell) in inclusion body form, which were then solubilized, refolded, and further purified to prepare transducible materials His6-Gata4-11R, His6-Mef2c-11R and His6-Tbx 5-11R. 
As such, Applicant’s concern regarding bacterial cells not having nuclei are misplaced as the bacterial cells are used to prepare the fusion protein (i.e. transducible materials). Furthermore, in reading the specific embodiment set forth in Zhu, one of ordinary skill in the art would have had a reasonable expectation of success in using the enzyme glutathione-S-transferase for the production of the transducible material taught in Zhu because the  glutathione-S-transferase of Smith meets the requirements of a protein transduction domain, as outlined by Zhu. 
Because Applicant’s arguments were not found persuasive, the rejections are maintained. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	
	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632